El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentada en el Registro de la Propiedad de Guayama. nna certificación expedida por el Comisionado del Interior de Pnerto Rico, basada en el expediente No. 93 titulados “Salinas. — Don Rafael Vázqnez, vecino de Gnayama pi-diendo cien cuerdas en el barrio de Aguirre de dicho partido *439de Salinas”, a los efectos de inscribir las dichas cien cner-das a favor de los sucesores de Vázquez, el registrador se negó a ello
“por observarse que de esa certificación no aparece transcripción al-guna del acuerdo otorgando la concesión, ni el título expedido a tenor de la misma.”
v No conforme la parte interesada, recurrió para ante esta Corte Suprema.
A nuestro juicio las citas que hacen los recurrentes no son aplicables. El registrador no ha negado autenticidad a la certificación expedida por el Comisionado del Interior. Lo que ha sostenido es que no contiene todo lo que es necesario para verificar la inscripción. Y así es en efecto.
Después de transcribirse en la certificación los varios es-critos del peticionario y los varios acuerdos relativos a dos mismos y a las mensuras, termina así:
“Junio 21 de 1867. Se acordó la concesión del terreno y que se le expida el título. — En 26 de junio se libró el título. — En 27 de junio se remitió el título por conducto del Alcalde de Salinas.”
¿Cómo es posible verificar una inscripción dominical sin conocer los términos en que la concesión se hizo finalmente! Todo lo más que puede demostrar la certificación presentada en el registro es que en junio 21 de 1867 se acordó la conce-sión y que cinco días después se expidió el título que fué remitido al día siguiente al interesado por conducto del Al-calde de Salinas. ¿Pero dónde constan los exactos términos de la concesión! ¿Cómo puede juzgarse si contenía o no todos los requisitos exigidos por las leyes y reglamentos vigentes sobre la materia!
Si existe el acuerdo de la concesión, nada más sencillo que presentar una copia certificada del mismo. Si el título está en poder de los recurrentes, ¿por qué no presentarlo en el registro! Si ambos han desaparecido, medios otorga la ley para acreditar la desaparición y restablecer los hechos, pero con una simple constancia en un expediente de que *440una concesión se hizo y un título fué expedido y remitido, no hay base para una inscripción de la trascendencia de la que solicitan los recurrentes.

Debe confirmarse la nota recurrida.